Per Curiam.
While a binding agreement to arbitrate would constitute a defense which could be pleaded and proved in this action, and a completed arbitration would be sufficient ground for the special appearance, the Municipal Court has no jurisdiction to compel arbitration either by mandatory order or by granting a stay of proceedings pending submission thereto. Proper procedure required a hearing on the question raised by the special appearance. (Mun. Ct. Code, § 78, subd. 8.)
Order reversed, with ten dollars costs, and motion denied.
All concur; present, Callahan, Frankenthaler and Shientag, JJ.